DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 11/9/2020 to claim 1 has been entered. Claims 1-7 and 11-28 remain pending, of which claims 1-4, 6-7 and 11-23 are being considered on their merits. Claims 5 and 24-28 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Election/Restrictions
Applicant’s election of Group I, claims 1-23, and the species of “bis (maltolato) oxovanadium” (claims 2-3), “adenosine triphosphate-magnesium chloride” (claims 4-5), “mono-hydroxyethyl rutoside” (claims 6-7), “erythropoietin” (claims 8-12), and “platelet rich plasma” (claims 13-15) in the reply filed on 11/7/2017 stands. As the applicant has canceled the species of “erythropoietin”, the species of “CD-34 positive cell” is now being considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-7 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation that when the claimed product is applied to any ex vivo tissue that “keratinocytes proliferation and tissue viability are both increased”. However, since keratinocytes are not found in many tissue types, it is unclear how apply the claimed product to a tissue lacking keratinocytes could somehow function to increase keratinocytes proliferation and tissue viability. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Because claims 2-4, 6-7 and 11-23 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 11-15, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramson et al (U.S. PGPUB 2012/0171161) as evidenced by Atala et al (U.S. PGPUB 2005/0002915; reference A) and in view of Gho (2003, WO03041703). 
Regarding claims 1 and 13-15, Abramson is drawn to teachings of a tissue treatment composition to treat damaged tissue, wherein the composition comprises platelet rich plasma 
Abramson does not teach the apoptosis inhibitor is a vanadium compound (claim 1) that is bis (maltolato) oxovanadium (claims 2-3). Abramson does not teach the antioxidant is a flavonoid compound that is mono-hydroxyethyl rutoside (claims 6-7)
Regarding claim 1, Gho teaches a tissue treatment composition comprising vanadium compound and a flavonoid (antioxidant), and that the two compounds work synergistically to 
It would have been obvious to combine Abramson with Gho to include all of the substances that are taught to be useful for treating tissue together in the same sterile composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including Gho’s apoptosis inhibitor and antioxidant in Abramson’s treatment composition because Gho teaches these substances can be used to treat tissues. The skilled artisan would have been motivated to include all the substances together in a sterile composition because they are all taught to be useful for the same purpose of treating tissue, and because Abramson specifically states that it is useful to include apoptosis inhibitors and antioxidants in the composition.
The preamble of claim 1 recites an intended use of the composition, wherein the composition is for ““for preserving, transporting and storing of ex vivo tissue”. Because the prior art composition is capable of being applied to living tissues, since it is taught to be useful for treating damaged tissues, the prior art composition is capable of performing the intended use as recited in the preamble.
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramson et al (U.S. PGPUB 2012/0171161) as evidenced by Atala et al (U.S. PGPUB 2005/0002915), and in view of Gho (2003, WO03041703) as applied to claim 1-4, 6-7, 11-15, and 20-23 above, and further in view of Grady (U.S. PGPUB 20060142198) and Gho (2002, U.S. Patent 6,399,057; from here on referred to as Gho ’02).
The teachings of Abramson in view of Gho in view of Gandy are discussed and relied upon above. 
2 (claim 19).
Gandy teaches that growth factors promote wounds to heal faster and more efficiently (see paragraph [0005]).
Regarding claim 16, Gho ’02 teaches that degranulating agent promote the release of growth factors from cells (col. 4 lines 4-8). Regarding claim 17, Gho ’02 teaches that compound 48/80 is a suitable degranulating agent (col. 4 lines 16-19). Regarding claims 18-19, Gho ’02 teaches that that the inorganic salt CaCl2 should be included with the degranulating agent (col. 4 lines 3-7).
It would have been obvious to combine Abramson in view of Gho with Gandy and Gho ‘02, to include compound 48/80 and CaCl2 in the wound treating composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including compound 48/80 and CaCl2 in the wound treating composition because Gho ’02 teaches that both are suitable for treating cells, and tissues are comprised of cells. The skilled artisan would have been motivated to include compound 48/80 and CaCl2 in the wound treating composition because Gho ’02 teaches this combination stimulates the release of growth factors, and Gandy teaches that growth factors promote wounds to heal faster and more efficiently.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
Applicant highlights the amendment to claim 1 adding the functional limitation that when the claimed product is applied to any ex vivo tissue that “keratinocytes proliferation and tissue viability are both increased”. However, since keratinocytes are not found in many tissue types, it is unclear how apply the claimed product to a tissue lacking keratinocytes could somehow 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653